     Case 2:20-cv-01702-RFB-EJY Document 35 Filed 09/06/21 Page 1 of 4



 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                  ***
 6    WAYNE CONTE,
                                                               Case No. 2:20-cv-01702-RFB-EJY
 7                        Plaintiff,
 8           v.                                                                ORDER
 9    STATE OF NEVADA and Does 1-X,
10
                         Defendants.
11
12
            I.      INTRODUCTION
13
14          Before the Court are four motions: (1) Plaintiff’s Motion for Default Judgment [ECF No.

15   13], (2) Defendant’s Motion to Quash [ECF No. 12], (3) Defendant State of Nevada’s Motion to
16
     Dismiss [ECF No. 19] and (4) Defendant Sandra Pomrenze’s Motion to Dismiss [ECF No. 26].
17
            II.     ALLEGATIONS
18
            Plaintiff asserts allegations against the State of Nevada and (ret.) Judge Sandra Pomrenze.
19
20   Plaintiff alleges that he had a case in family court in which Judge Pomrenze was the presiding

21   judge. He alleges that Judge Pomrenze: (1) made erroneous legal rulings, (2) unfairly permitted
22
     Plaintiff’s attorney to withdraw, (3) caused Plaintiff’s military pensio0n to be unlawfully garnished
23
     and (4) failed to make reasonable accommodation for Plaintiff’s hearing impairment. Plaintiff
24
     claims damages in the amount of $100 million.
25
26          While the Complaint references several different federal statutes, the Court finds that the

27   Complaint only identifies two potentially applicable statutory bases for a claim—the Americans
28
     Case 2:20-cv-01702-RFB-EJY Document 35 Filed 09/06/21 Page 2 of 4



 1   with Disabilities Act (“ADA”) and Section 1983. 1 The Court’s analysis thus applies to these two
 2   potential bases for Plaintiff’s claims.
 3
            Plaintiff filed the Complaint on September 11, 2020 [ECF No. 1] and mailed a copy to the
 4
     Office of the Attorney General via Federal Express [ECF No. 15]. When the Office of the Attorney
 5
 6   General failed to respond to the Complaint, Plaintiff requested a default judgment in his favor

 7   [ECF No. 13]. The State thereafter moved to quash service of the Complaint as improper [ECF
 8   No. 12] and filed an opposition to Plaintiff’s motion for a default judgment [ECF No. 16]. Before
 9
     the Court ruled on the State’s pending motions, Plaintiff personally served a copy of the Complaint
10
     upon the Office of the Attorney General [ECF No. 18]. Service occurred on January 6, 2021.
11
12          III.    LEGAL STANDARD

13          Rule 12(b)(1) of the Federal Rules of Civil Procedure permits a defendant to move for the
14   dismissal of a claim or cause of action when the district court lacks subject matter jurisdiction. In
15
     general, the federal district courts lack subject matter jurisdiction over private causes of action
16
     against a State of the United States. In fact, the States enjoy sovereign immunity from suit in both
17
18   state and federal courts. See Alden v. Maine, 527 U.S. 706, 733 (1999) (“Although the sovereign

19   immunity of the States derives at least in part from the common-law tradition, the structure and
20   history of the Constitution make clear that the immunity exists today by constitutional design.”).
21
     Exceptions to sovereign immunity apply only when a litigant seeks injunctive relief, see Ex parte
22
     Young, 209 U.S. 123, 166 (1908), or when Congress has lawfully abrogated the State’s immunity
23
24   from suit. Alden, 527 U.S. at 730-31.

25   ///
26
27
            1
              The Court also finds in any event that sovereign and judicial immunity would apply to
28   any of other referenced potential claims.
     Case 2:20-cv-01702-RFB-EJY Document 35 Filed 09/06/21 Page 3 of 4



 1          A court may also dismiss a complaint for “failure to state a claim upon which relief may
 2   be granted.” Fed. R. Civ. P.12(b)(6). To survive dismissal under Rule 12(b)(6), a plaintiff’s
 3
     complaint must contain “a short and plain statement of the claim showing that the pleader is
 4
     entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint need not contain detailed
 5
 6   allegations, it must allege sufficient facts to “raise a right to relief above the speculative level.”

 7   Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). This obligation “requires more than labels and
 8   conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.
 9
10
            IV.     DISCUSSION
11
12                  A. Plaintiff’s Claim Against Nevada Is Barred

13          Plaintiff’s claims against the State of Nevada are barred as Nevada enjoys sovereign
14   immunity against civil suits seeking damages like the one here. Alden, 527 U.S. at 733. Plaintiff
15
     has not identified a legally recognized exception to Nevada’s sovereign immunity in this case. His
16
     claims against the state of Nevada are therefore dismissed.
17
18          Plaintiff has not identified any excusable neglect for the undue delay in amending his

19   complaint for the third time and for extending the discovery period.
20                  B. Plaintiff’s Claim Against Judge Pomrenze is Barred
21
            Plaintiff’s claims against Judge Pomrenze are also barred pursuant to the doctrine of
22
     judicial immunity. “Judicial immunity is immunity from suit, not just from ultimate assessment of
23
24   damages.” Mireles v. Waco, 502 U.S. 9. 11 (1991). A judge lacks immunity only “where he acts

25   in the clear absence of all jurisdiction or performs an act that is not judicial in nature.” Ashelman
26   v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986). “This immunity applies even when the judge is
27
     accused of acting maliciously and corruptly[.]” Pierson v. Ray, 386 U.S. 547, 554 (1967). In this
28
     Case 2:20-cv-01702-RFB-EJY Document 35 Filed 09/06/21 Page 4 of 4



 1   case, Plaintiff’s allegations against Judge Pomrenze all relate to her actions as a judicial officer.
 2   Such claims are barred by absolute judicial immunity.
 3
             To the extent Plaintiff’s claims against Judge Pomrenze are against her in her official
 4
     capacity, this is equivalent to a suit against the state. Such as suit, as noted above, is barred in this
 5
 6   case by sovereign immunity.

 7                   C. Motion for Default Judgment & Motion to Quash
 8           The Motion for Default Judgment [ECF No. 13] is denied. The Court finds that Plaintiff
 9
     did not properly serve Defendant State of Nevada. ECF No. 12. The Court also finds that
10
     Defendant has participated in this litigation, and it would be inappropriate to dismiss this case
11
12   where Defendant has proffered a meritorious defense. The Motion to Quash [ECF No. 12] is

13   therefore also granted as the Court has found that Defendant was not properly served.
14
15           V.      CONCLUSION

16           IT IS ORDERED that Motions to Dismiss [ECF Nos. 19, 26] are GRANTED. Plaintiff is
17   DENIED leave to amend his complaint as the Court does not find excusable neglect in this case
18
     and that amendment would be futile given the application of sovereign and judicial immunity.
19
             IT IS FURTHER ORDERED that the Motion for Default Judgment [ECF No. 13] is
20
21   DENIED. The Motion to Quash [ECF No. 12] is GRANTED.

22           IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment accordingly
23   and close this case.
24
25           DATED: September 6, 2021.

26                                                           __________________________________
27                                                           RICHARD F. BOULWARE, II
                                                             UNITED STATES DISTRICT JUDGE
28
